COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-16-00071-CR


THE STATE OF TEXAS                                                      STATE

                                        V.

COLLIN MOORE JACKSON                                                APPELLEE

                                     ----------

            FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                      TRIAL COURT NO. CR-17315

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered the “State’s Motion to Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                          PER CURIAM

PANEL: GABRIEL, SUDDERTH, and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 9, 2017




                            2